UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21422 Ziegler Lotsoff Capital Management Investment Trust 20 North Clark Street, 34th Floor Chicago, IL60602 (Address of principal executive offices) Scott A. Roberts Ziegler Lotsoff Capital Management 20 North Clark Street, 34th Floor Chicago, IL60602 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: July 1, 2011 through June 30, 2012 Item 1. Proxy Voting Record Company Name Meeting Date Record Date Ticker Symbol Security Item Proposal Type Management Recommendation Vote ORTHOVITA, INC. VITA 68750U102 2 TO APPROVE THE AMENDMENT TO THE AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN WHICH INCREASES BY 300, Management For For ORTHOVITA, INC. VITA 68750U102 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For ORTHOVITA, INC. VITA 68750U102 4 TO APPROVE, IN AN ADVISORY VOTE, THE RESOLUTION RELATING TO THE COMPANY'S EXECUTIVE COMPENSATION. Management For For ORTHOVITA, INC. VITA 68750U102 5 TO RECOMMEND, IN AN ADVISORY VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Management For 3 Years ORTHOVITA, INC. VITA 68750U102 6 TO ACT UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING. Management For For SIGMA DESIGNS, INC. SIGM 2 APPROVAL OF AMENDMENT TO THE 2 Management For For SIGMA DESIGNS, INC. SIGM 3 RATIFICATION OF THE APPOINTMENT OF ARMANINO MCKENNA LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SIGMA DESIGNS, INC. FOR FISCAL YEAR 2012. Management For For SIGMA DESIGNS, INC. SIGM 4 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management For For SIGMA DESIGNS, INC. SIGM 5 ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY OF HOLDING THE SAY-ON-PAY ADVISORY VOTE. Management For 3 Years AZZ INCORPORATED AZZ 2 APPROVAL, ON A NON-BINDING ADVISORY BASIS OF AZZ'S EXECUTIVE COMPENSATION. Management For For AZZ INCORPORATED AZZ 3 SELECTING EVERY 1 YEAR REGARDING THE FREQUENCY OF THE NON-BINDING ADVISORY VOTE ON AZZ'S EXECUTIVE COMPENSATION PROGRAM. Management For 3 Years AZZ INCORPORATED AZZ 4 APPROVAL TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING FEBRUARY 29, 2012. Management For For ULTRATECH, INC. UTEK 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For ULTRATECH, INC. UTEK 3 TO APPROVE CERTAIN AMENDMENTS TO THE COMPANY'S 1/STOCK ISSUANCE PLAN, INCLUDING AN AMENDMENT TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN. Management For For ULTRATECH, INC. UTEK 4 TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ULTRATECH, INC. UTEK 5 TO VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For 3 Years KID BRANDS, INC. KID 49375T100 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For KID BRANDS, INC. KID 49375T100 3 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For KID BRANDS, INC. KID 49375T100 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For 3 Years INTEGRATED SILICON SOLUTION, INC. ISSI 45812P107 1 TO APPROVE AN AMENDMENT AND RESTATEMENT OF OUR 2(1) INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER BY 2,000,000 SHARES, (2) LIMIT NUMBER OF AWARDS OTHER THAN OPTIONS OR STOCK APPRECIATION RIGHTS THAT MAY BE GRANTED THEREUNDER ON OR AFTER THE DATE OF SPECIAL MEETING TO AN AGGREGATE OF 263,100 & (3) MAKE CERTAIN OTHER CHANGES Management For For CALAMOS ASSET MANAGEMENT, INC. CLMS 12811R104 2 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management For For CALAMOS ASSET MANAGEMENT, INC. CLMS 12811R104 3 EXECUTIVE COMPENSATION FREQUENCY STOCKHOLDER VOTE. Management For 3 Years CALAMOS ASSET MANAGEMENT, INC. CLMS 12811R104 4 RATIFICATION OF THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For COGO GROUP, INC. COGO 1 APPROVE THE MERGER (REDOMESTICATION MERGER) OF COGO GROUP, INC. WITH AND INTO ITS INDIRECT WHOLLY OWNED SUBSIDIARY, COGO GROUP CAYMAN, INC., INCORPORATED UNDER THE LAWS OF THE CAYMAN ISLANDS (COGO CAYMAN), WITH COGO CAYMAN SURVIVING THE REDOMESTICATION MERGER, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For MITCHAM INDUSTRIES, INC. MIND 2 APPROVAL OF AN AMENDMENT TO THE MITCHAM INDUSTRIES STOCK AWARDS PLAN TO INCREASE THE SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 400,000 SHARES. Management For For MITCHAM INDUSTRIES, INC. MIND 3 RATIFICATION OF THE SELECTION OF HEIN & ASSOCIATES LLP AS MITCHAM INDUSTRIES, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2012. Management For For HAWKINS, INC. HWKN 1 ELECTION OF DIRECTOR: JOHN S. MCKEON Management For For HAWKINS, INC. HWKN 2 ELECTION OF DIRECTOR: PATRICK H. HAWKINS Management For For HAWKINS, INC. HWKN 3 ELECTION OF DIRECTOR: JAMES A. FAULCONBRIDGE Management For For HAWKINS, INC. HWKN 4 ELECTION OF DIRECTOR: DUANE M. JERGENSON Management For For HAWKINS, INC. HWKN 5 ELECTION OF DIRECTOR: DARYL I. SKAAR Management For For HAWKINS, INC. HWKN 6 ELECTION OF DIRECTOR: JAMES T. THOMPSON Management For For HAWKINS, INC. HWKN 7 ELECTION OF DIRECTOR: JEFFREY L. WRIGHT Management For For HAWKINS, INC. HWKN 8 PROPOSAL TO APPROVE THE HAWKINS, INC. EMPLOYEE STOCK PURCHASE PLAN Management For For HAWKINS, INC. HWKN 9 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON-PAY") Management For For HAWKINS, INC. HWKN 10 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION Management For 3 Years PRESTIGE BRANDS HOLDINGS, INC. PBH 74112D101 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PRESTIGE BRANDS HOLDINGS, INC. FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For For PRESTIGE BRANDS HOLDINGS, INC. PBH 74112D101 3 SAY ON PAY - AN ADVISORY VOTE ON THE RESOLUTION TO APPROVE THE COMPENSATION OF PRESTIGE BRANDS HOLDINGS, INC.'S NAMED EXECUTIVE OFFICERS. Management For For PRESTIGE BRANDS HOLDINGS, INC. PBH 74112D101 4 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years WORLD ACCEPTANCE CORPORATION WRLD 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For WORLD ACCEPTANCE CORPORATION WRLD 3 PROPOSAL TO APPROVE THE 2 Management For For WORLD ACCEPTANCE CORPORATION WRLD 4 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For WORLD ACCEPTANCE CORPORATION WRLD 5 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For 3 Years RESOURCE CAPITAL CORP. RSO 76120W302 2 PROPOSAL TO ADOPT THE RESOURCE CAPITAL CORP. AMENDED AND RESTATED 2 Management For For RESOURCE CAPITAL CORP. RSO 76120W302 3 PROPOSAL TO APPROVE AN ADVISORY VOTE ON THE RESOURCE CAPITAL CORP. 2 Management For For RESOURCE CAPITAL CORP. RSO 76120W302 4 PROPOSAL OF AN ADVISORY VOTE ON THE FREQUENCY OF THE STOCKHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years RESOURCE CAPITAL CORP. RSO 76120W302 5 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY BE BROUGHT BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. Management For For SPARTAN STORES, INC. SPTN 2 AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For SPARTAN STORES, INC. SPTN 3 AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years SPARTAN STORES, INC. SPTN 4 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR THE CURRENT FISCAL YEAR. Management For For CPI CORP. CPY 1A ELECTION OF DIRECTOR: JAMES J. ABEL Management For For CPI CORP. CPY 1B ELECTION OF DIRECTOR: MICHAEL GLAZER Management For For CPI CORP. CPY 1C ELECTION OF DIRECTOR: MICHAEL KOENEKE Management For For CPI CORP. CPY 1D ELECTION OF DIRECTOR: DAVID MEYER Management For For CPI CORP. CPY 1E ELECTION OF DIRECTOR: ERIC SALUS Management For For CPI CORP. CPY 1F ELECTION OF DIRECTOR: TURNER WHITE Management For For CPI CORP. CPY 2 APPROVAL OF A PROPOSAL TO AMEND THE CPI CORP. ARTICLES OF INCORPORATION TO REDUCE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK FROM 50 MILLION SHARES TO 16 MILLION SHARES. Management For For CPI CORP. CPY 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 4, 2012. Management For For CPI CORP. CPY 4 APPROVAL OF COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT. Management For For CPI CORP. CPY 5 STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION SHALL BE Management For 3 Years ELECTRO SCIENTIFIC INDUSTRIES, INC. ESIO 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For For ELECTRO SCIENTIFIC INDUSTRIES, INC. ESIO 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For ELECTRO SCIENTIFIC INDUSTRIES, INC. ESIO 4 TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED FREQUENCY OF THE SHAREHOLDER ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For 3 Years ALLIANCE ONE INTERNATIONAL, INC. AOI 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For For ALLIANCE ONE INTERNATIONAL, INC. AOI 3 ADOPTION OF A RESOLUTION APPROVING, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ALLIANCE ONE INTERNATIONAL, INC. AOI 4 SELECTION, ON AN ADVISORY BASIS, OF THE FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES TO APPROVE EXECUTIVE COMPENSATION. Management For 3 Years ALLIANCE ONE INTERNATIONAL, INC. AOI 5 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE ALLIANCE ONE INTERNATIONAL, INC. 2 Management For For RICK'S CABARET INTERNATIONAL, INC. RICK 2 PROPOSAL TO RATIFY THE SELECTION OF WHITLEY PENN LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2011. Management For For RICK'S CABARET INTERNATIONAL, INC. RICK 3 PROPOSAL TO APPROVE THE 2 Management For For RICK'S CABARET INTERNATIONAL, INC. RICK 4 PROPOSAL TO APPROVE THE FOLLOWING NON-BINDING RESOLUTION, "RESOLVED, THAT THE COMPENSATION PAID TO RICK'S CABARET INTERNATIONAL, INC.'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION, IS HEREBY APPROVED." Management For For RICK'S CABARET INTERNATIONAL, INC. RICK 5 PROPOSAL TO APPROVE WHETHER THE NON-BINDING ADVISORY VOTES ON EXECUTIVE COMPENSATION SHOULD OCCUR EVERY ONE, TWO, OR THREE YEARS. Management For 3 Years RICK'S CABARET INTERNATIONAL, INC. RICK 6 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS THAT MAY PROPERLY COME BEFORE THE ANNUAL MEETING. Management For For ORTHOFIX INTERNATIONAL N.V. OFIX N6748L102 2 APPROVAL OF THE BALANCE SHEET AND INCOME STATEMENT AT AND FOR THE YEAR ENDED DECEMBER 31, 2010. Management For For ORTHOFIX INTERNATIONAL N.V. OFIX N6748L102 3 RATIFICATION OF THE SELECTION OF ERNST & YOUNG AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ORTHOFIX AND ITS SUBSIDIARIES FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For ORTHOFIX INTERNATIONAL N.V. OFIX N6748L102 4 APPROVAL OF AN ADVISORY AND NON-BINDING RESOLUTION ON EXECUTIVE COMPENSATION. Management For For ORTHOFIX INTERNATIONAL N.V. OFIX N6748L102 5 RECOMMENDATION, BY ADVISORY AND NON-BINDING VOTE, REGARDING THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years NEW CENTURY BANCORP, INC. NCBC 64353M100 2 PROPOSAL TO APPROVE AN AMENDMENT TO THE CORPORATION'S ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 10,000,,000,000. Management For For NEW CENTURY BANCORP, INC. NCBC 64353M100 3 PROPOSAL TO AMEND TO THE CORPORATION'S ARTICLES OF INCORPORATION TO AUTHORIZE THE ISSUANCE OF UP TO 5,000,, NO PAR VALUE PER SHARE, TO BE ISSUED IN ONE OR MORE SERIES WITH SUCH PREFERENCES, LIMITATIONS AND RELATIVE RIGHTS AS SHALL BE DESIGNATED BY THE BOARD OF DIRECTORS. Management For For NEW CENTURY BANCORP, INC. NCBC 64353M100 4 PROPOSAL TO RATIFY THE APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For NEW CENTURY BANCORP, INC. NCBC 64353M100 5 PROPOSAL TO ADJOURN THE MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MATTERS TO BE CONSIDERED BY THE SHAREHOLDERS AT THE MEETING. Management For For GSI TECHNOLOGY, INC. GSIT 36241U106 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For For GSI TECHNOLOGY, INC. GSIT 36241U106 3 TO APPROVE CERTAIN PROVISIONS OF THE COMPANY'S 2'S ABILITY TO DEDUCT IN FULL CERTAIN PLAN-RELATED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For GSI TECHNOLOGY, INC. GSIT 36241U106 4 TO VOTE ON THE ADVISORY (NON-BINDING) RESOLUTION REGARDING THE COMPENSATION OF THE EXECUTIVE OFFICERS NAMED IN THE SUMMARY COMPENSATION TABLE, AS DISCLOSED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Management For For GSI TECHNOLOGY, INC. GSIT 36241U106 5 TO VOTE ON AN ADVISORY (NON-BINDING) BASIS ON THE FREQUENCY OF FUTURE ADVISORY STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years GSI TECHNOLOGY, INC. GSIT 36241U106 6 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT OF THE MEETING. Management For For NEW FRONTIER MEDIA, INC. NOOF 2 RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For For EXAR CORPORATION EXAR 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 1, 2012 Management For For EXAR CORPORATION EXAR 3 TO APPROVE BY ADVISORY VOTE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS DISCLOSED IN THE PROXY STATEMENT UNDER THE SECTION TITLED "EXECUTIVE COMPENSATION", INCLUDING THE COMPENSATION TABLES AND OTHER NARRATIVE EXECUTIVE COMPENSATION DISCLOSURES THEREIN, REQUIRED BY ITEM -K Management For For EXAR CORPORATION EXAR 4 TO APPROVE BY ADVISORY VOTE THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For 3 Years EXPRESS-1 EXPEDITED SOLUTIONS, INC. XPO 30217Q108 1 APPROVE ISSUANCE TO JACOBS PRIVATE EQUITY, LLC & OTHER INVESTORS TO INVESTMENT AGREEMENT, DATED JUNE 13, 2011, FOR $75,000,, OF I) 75,& II) WARRANTS TO PURCHASE 42,857,$1.75 PER SHARE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For EXPRESS-1 EXPEDITED SOLUTIONS, INC. XPO 30217Q108 2 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF THE COMPANY (THE "COMPANY CERTIFICATE") TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMPANY COMMON STOCK TO 150,000,000 SHARES. Management For For EXPRESS-1 EXPEDITED SOLUTIONS, INC. XPO 30217Q108 3 APPROVE AN AMENDMENT TO THE COMPANY CERTIFICATE TO GIVE EFFECT TO A 4-FOR-1 REVERSE STOCK SPLIT OF THE COMPANY COMMON STOCK. Management For For EXPRESS-1 EXPEDITED SOLUTIONS, INC. XPO 30217Q108 4 TO APPROVE AN AMENDMENT TO THE COMPANY CERTIFICATE PROVIDING THAT ANY VACANCY ON OUR BOARD OF DIRECTORS SHALL BE FILLED BY THE REMAINING DIRECTORS OR DIRECTOR. Management For For EXPRESS-1 EXPEDITED SOLUTIONS, INC. XPO 30217Q108 5 TO ADOPT THE 2 Management For For EXPRESS-1 EXPEDITED SOLUTIONS, INC. XPO 30217Q108 6 TO APPROVE AN AMENDMENT TO THE COMPANY CERTIFICATE TO CHANGE THE NAME OF THE COMPANY TO XPO LOGISTICS, INC. Management For For EXPRESS-1 EXPEDITED SOLUTIONS, INC. XPO 30217Q108 7 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT PROPOSALS 1 THROUGH 5. Management For For BIGLARI HOLDINGS, INC. BH 08986R101 1 AMEND THE AMENDED AND RESTATED ARTICLES OF INCORPORATION IN ORDER TO (A) INCREASE NUMBER OF SHARES OF ALL CLASSES OF STOCK THAT IS AUTHORIZED TO ISSUE; (B) REDESIGNATE THE EXISTING COMMON STOCK, STATED VALUE $0.50 PER SHARE, AS CLASS A COMMON STOCK; & (C) AUTHORIZE 48,000,, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For MEDIFAST, INC. MED 58470H101 1A ELECTION OF CLASS II DIRECTOR TO HOLD OFFICE FOR THREE YEARS ENDING IN 2014: HARVEY C. BARNUM Management For For MEDIFAST, INC. MED 58470H101 1B ELECTION OF CLASS II DIRECTOR TO HOLD OFFICE FOR THREE YEARS ENDING IN 2014: MICHAEL C. MACDONALD Management For For MEDIFAST, INC. MED 58470H101 1C ELECTION OF CLASS II DIRECTOR TO HOLD OFFICE FOR THREE YEARS ENDING IN 2014: JERRY D. REECE Management For For MEDIFAST, INC. MED 58470H101 1D ELECTION OF DIRECTOR TO ONE-YEAR TERM ENDING IN 2012: MICHAEL S. MCDEVITT Management For For MEDIFAST, INC. MED 58470H101 1E ELECTION OF DIRECTOR TO ONE-YEAR TERM ENDING IN 2012: MARGARET E. SHEETZ Management For For MEDIFAST, INC. MED 58470H101 2 TO APPROVE THE APPOINTMENT OF MCGLADREY & PULLEN, LLC, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For MEDIFAST, INC. MED 58470H101 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For MEDIFAST, INC. MED 58470H101 4 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management For 3 Years NETSCOUT SYSTEMS, INC. NTCT 64115T104 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For For NETSCOUT SYSTEMS, INC. NTCT 64115T104 3 TO APPROVE CERTAIN AMENDMENTS TO, AND THE INCREASE OF 8,000,, THE NETSCOUT SYSTEMS, INC. 2 Management For For NETSCOUT SYSTEMS, INC. NTCT 64115T104 4 TO APPROVE OUR 2 Management For For NETSCOUT SYSTEMS, INC. NTCT 64115T104 5 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT IN ACCORDANCE WITH SECURITIES EXCHANGE COMMISSION RULES. Management For For NETSCOUT SYSTEMS, INC. NTCT 64115T104 6 TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED FREQUENCY OF STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For 3 Years AMERICAN SCIENCE AND ENGINEERING, INC. ASEI 2 APPROVE AN ADVISORY RESOLUTION RELATED TO EXECUTIVE COMPENSATION. Management For For AMERICAN SCIENCE AND ENGINEERING, INC. ASEI 3 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES RELATED TO EXECUTIVE COMPENSATION. Management For 3 Years AMERICAN SCIENCE AND ENGINEERING, INC. ASEI 4 RATIFY THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2012. Management For For VIRTUSA CORPORATION VRTU 92827P102 2 TO APPROVE OUR EXECUTIVE VARIABLE CASH COMPENSATION PLAN AS AMENDED AND RESTATED. Management For For VIRTUSA CORPORATION VRTU 92827P102 3 TO RATIFY THE APPOINTMENT OF THE FIRM OF KPMG LLP, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, FOR THE FISCAL YEAR ENDED MARCH 31, 2012. Management For For VIRTUSA CORPORATION VRTU 92827P102 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For VIRTUSA CORPORATION VRTU 92827P102 5 TO VOTE, ON AN ADVISORY BASIS, ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For 3 Years OPNET TECHNOLOGIES, INC. OPNT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For OPNET TECHNOLOGIES, INC. OPNT 3 TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED FREQUENCY OF STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For 3 Years OPNET TECHNOLOGIES, INC. OPNT 4 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For For EPLUS, INC. PLUS 2 APPROVE PERFORMANCE GOALS WITHIN EXECUTIVE INCENTIVE PLAN Management For For EPLUS, INC. PLUS 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION Management For For EPLUS, INC. PLUS 4 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For 3 Years EPLUS, INC. PLUS 5 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012 Management For For FIRST SECURITY GROUP, INC. FSGI 2 AUTHORITY TO ADOPT A NON-BINDING RESOLUTION APPROVING THE COMPENSATION OF FIRST SECURITY'S EXECUTIVES AS DISCLOSED UNDER THE FEDERAL SECURITIES LAWS. Management For For FIRST SECURITY GROUP, INC. FSGI 3 AUTHORITY TO ADOPT AN AMENDMENT TO FIRST SECURITY'S ARTICLES OF INCORPORATION THAT WOULD EFFECT A ONE FOR TEN (10) REVERSE STOCK SPLIT OF FIRST SECURITY'S COMMON STOCK. Management For For FIRST SECURITY GROUP, INC. FSGI 4 AUTHORITY TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP, AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FIRST SECURITY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For METHODE ELECTRONICS, INC. MEI 1A ELECTION OF DIRECTOR: WALTER J. ASPATORE Management For For METHODE ELECTRONICS, INC. MEI 1B ELECTION OF DIRECTOR: WARREN L. BATTS Management For For METHODE ELECTRONICS, INC. MEI 1C ELECTION OF DIRECTOR: J. EDWARD COLGATE Management For For METHODE ELECTRONICS, INC. MEI 1D ELECTION OF DIRECTOR: DARREN M. DAWSON Management For For METHODE ELECTRONICS, INC. MEI 1E ELECTION OF DIRECTOR: DONALD W. DUDA Management For For METHODE ELECTRONICS, INC. MEI 1F ELECTION OF DIRECTOR: STEPHEN F. GATES Management For For METHODE ELECTRONICS, INC. MEI 1G ELECTION OF DIRECTOR: ISABELLE C. GOOSSEN Management For For METHODE ELECTRONICS, INC. MEI 1H ELECTION OF DIRECTOR: CHRISTOPHER J. HORNUNG Management For For METHODE ELECTRONICS, INC. MEI 1I ELECTION OF DIRECTOR: PAUL G. SHELTON Management For For METHODE ELECTRONICS, INC. MEI 1J ELECTION OF DIRECTOR: LAWRENCE B. SKATOFF Management For For METHODE ELECTRONICS, INC. MEI 2 THE RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 28, 2012. Management For For METHODE ELECTRONICS, INC. MEI 3 THE APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For METHODE ELECTRONICS, INC. MEI 4 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management For 3 Years NAVARRE CORPORATION NAVR 2 RATIFYING THE APPOINTMENT OF GRANT THORNTON LLP. Management For For NAVARRE CORPORATION NAVR 3 APPROVING, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FY2(SAY ON PAY). Management For For NAVARRE CORPORATION NAVR 4 APPROVING, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE SAY ON PAY VOTES EVERY. Management For 3 Years FX ENERGY, INC. FXEN 1 TO APPROVE THE FX ENERGY, INC., 2 Management For For FX ENERGY, INC. FXEN 2 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE SPECIAL MEETING OR ANY ADJOURNMENT(S) THEREOF. Management For For IXYS CORPORATION IXYS 46600W106 2 TO APPROVE THE 2 Management For For IXYS CORPORATION IXYS 46600W106 3 PROPOSAL TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. Management For For IXYS CORPORATION IXYS 46600W106 4 FREQUENCY OF THE NAMED EXECUTIVE OFFICER COMPENSATION VOTE. Management For 3 Years IXYS CORPORATION IXYS 46600W106 5 TO RATIFY THE SELECTION OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING MARCH 31, 2012. Management For For EXIDE TECHNOLOGIES XIDE 2 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For EXIDE TECHNOLOGIES XIDE 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For 3 Years EXIDE TECHNOLOGIES XIDE 4 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL 2012. Management For For JAKKS PACIFIC, INC. JAKK 47012E106 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For JAKKS PACIFIC, INC. JAKK 47012E106 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years JAKKS PACIFIC, INC. JAKK 47012E106 4 APPROVAL OF APPOINTMENT OF THE FIRM OF BDO USA, LLP AS THE COMPANY'S AUDITORS. Management For For CENTER FINANCIAL CORPORATION CLFC 15146E102 1 TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED DECEMBER 9, 2010, BETWEEN NARA BANCORP, INC. AND THE COMPANY, PROVIDING FOR THE MERGER OF THE COMPANY WITH AND INTO NARA BANCORP, INC., AS DESCRIBED IN THE PROXY STATEMENT. Management For For CENTER FINANCIAL CORPORATION CLFC 15146E102 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDED DECEMBER 31, 2011, AS DESCRIBED IN THE PROXY STATEMENT. Management For For CENTER FINANCIAL CORPORATION CLFC 15146E102 4 TO APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY STATEMENT. Management For For CENTER FINANCIAL CORPORATION CLFC 15146E102 5 TO ADJOURN THE MEETING TO A LATER DATE OR DATES, IF NECESSARY OR APPROPRIATE IN THE JUDGMENT OF THE BOARD OF DIRECTORS, TO PERMIT FURTHER SOLICITATION OF ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MATTERS TO BE CONSIDERED BY THE SHAREHOLDERS AT THE MEETING. Management For For MEASUREMENT SPECIALTIES, INC. MEAS 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For For MEASUREMENT SPECIALTIES, INC. MEAS 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For MEASUREMENT SPECIALTIES, INC. MEAS 4 TO ADVISE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For 3 Years MEDCATH CORPORATION MDTH 58404W109 1 TO APPROVE: (A) THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE REMAINING ASSETS OF THE COMPANY PRIOR TO FILING A CERTIFICATE OF DISSOLUTION AND (B) THE COMPANY'S COMPLETE LIQUIDATION (AS THE TERM "COMPLETE LIQUIDATION" IS DESCRIBED IN SECTION 346(A) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED) ALL AS DESCRIBED IN THE PROXY STATEMENT. Management For For MEDCATH CORPORATION MDTH 58404W109 2 TO APPROVE THE DISSOLUTION OF THE COMPANY AND THE PLAN OF DISSOLUTION PURSUANT TO WHICH THE COMPANY WILL BE DISSOLVED, AS DESCRIBED IN THE PROXY STATEMENT. Management For For MEDCATH CORPORATION MDTH 58404W109 3 TO APPROVE A NON-BINDING ADVISORY VOTE ON CERTAIN COMPENSATION AND OTHER PAYMENTS TO EXECUTIVES, AS DISCLOSED IN THE PROXY STATEMENT. Management For For MEDCATH CORPORATION MDTH 58404W109 4 TO APPROVE THE ADJOURNMENT PROPOSAL, AS DESCRIBED IN THE PROXY STATEMENT. Management For For PARAGON SHIPPING, INC. PRGN 69913R309 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE HADJIPAVLOU SOFIANOS & CAMBANIS S.A. AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For STRATTEC SECURITY CORPORATION STRT 2 TO APPROVE THE NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management For For STRATTEC SECURITY CORPORATION STRT 3 TO APPROVE THE NON-BINDING ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years HELEN OF TROY LIMITED HELE G4388N106 1A ELECTION OF DIRECTOR: GARY B. ABROMOVITZ Management For For HELEN OF TROY LIMITED HELE G4388N106 1B ELECTION OF DIRECTOR: JOHN B. BUTTERWORTH Management For For HELEN OF TROY LIMITED HELE G4388N106 1C ELECTION OF DIRECTOR: TIMOTHY F. MEEKER Management For For HELEN OF TROY LIMITED HELE G4388N106 1D ELECTION OF DIRECTOR: GERALD J. RUBIN Management For For HELEN OF TROY LIMITED HELE G4388N106 1E ELECTION OF DIRECTOR: WILLIAM F. SUSETKA Management For For HELEN OF TROY LIMITED HELE G4388N106 1F ELECTION OF DIRECTOR: ADOLPHO R. TELLES Management For For HELEN OF TROY LIMITED HELE G4388N106 1G ELECTION OF DIRECTOR: DARREN G. WOODY Management For For HELEN OF TROY LIMITED HELE G4388N106 2 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For HELEN OF TROY LIMITED HELE G4388N106 3 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF CONDUCTING THE ADVISORY SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Management For 3 Years HELEN OF TROY LIMITED HELE G4388N106 4 TO APPROVE THE AMENDMENTS TO THE HELEN OF TROY LIMITED 2 Management For For HELEN OF TROY LIMITED HELE G4388N106 5 TO APPROVE THE HELEN OF TROY LIMITED 2 Management For For HELEN OF TROY LIMITED HELE G4388N106 6 TO APPOINT GRANT THORNTON LLP AS THE COMPANY'S AUDITOR AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE FOR THE 2'S REMUNERATION. Management For For AMERICA'S CAR-MART, INC. CRMT 03062T105 2 TO APPROVE AN ADVISORY RESOLUTION REGARDING THE COMPANY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For For AMERICA'S CAR-MART, INC. CRMT 03062T105 3 TO DETERMINE THE FREQUENCY WITH WHICH STOCKHOLDERS WILL CONSIDER AND APPROVE AN ADVISORY VOTE ON THE COMPANY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For 3 Years AMERICA'S CAR-MART, INC. CRMT 03062T105 4 TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2012. Management For For MISTRAS GROUP, INC. MG 60649T107 2 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MISTRAS GROUP, INC. FOR ITS FISCAL YEAR ENDING MAY 31, 2012. Management For For MISTRAS GROUP, INC. MG 60649T107 3 APPROVAL OF AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For MISTRAS GROUP, INC. MG 60649T107 4 AN ADVISORY VOTE ON THE PREFERRED FREQUENCY OF A SHAREHOLDER ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For 3 Years MAGMA DESIGN AUTOMATION, INC. LAVA 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS MAGMA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING APRIL 29, 2012. Management For For MAGMA DESIGN AUTOMATION, INC. LAVA 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For MAGMA DESIGN AUTOMATION, INC. LAVA 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years BOFI HOLDING, INC. BOFI 05566U108 2 THE APPROVAL, IN A NON-BINDING AND ADVISORY VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For BOFI HOLDING, INC. BOFI 05566U108 3 THE RECOMMENDATION, IN A NON-BINDING AND ADVISORY VOTE, ON WHETHER FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION SHOULD OCCUR EVERY YEAR, EVERY TWO YEARS OR EVERY THREE YEARS. Management For 3 Years BOFI HOLDING, INC. BOFI 05566U108 4 THE APPROVAL OF THE PERFORMANCE-BASED INCENTIVE AWARD STRUCTURE IN THE PRESIDENT AND CEO'S MAY 26, 2-BASED COMPENSATION PAID IN ACCORDANCE WITH THE EMPLOYMENT AGREEMENT. Management For For BOFI HOLDING, INC. BOFI 05566U108 5 THE ADVISORY VOTE TO RATIFY THE SELECTION OF CROWE HORWATH LLP TO AUDIT THE COMPANY'S FINANCIAL STATEMENTS FOR FISCAL YEAR 2012. Management For For STAR BULK CARRIERS CORP. SBLK Y8162K105 2 AMENDMENT OF THE SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REDUCE THE QUORUM REQUIREMENT FOR A SHAREHOLDERS MEETING TO ONE-THIRD OF THE SHARES ISSUED AND OUTSTANDING AND ENTITLED TO VOTE, REPRESENTED IN PERSON OR BY PROXY. Management For For STAR BULK CARRIERS CORP. SBLK Y8162K105 3 TO APPROVE THE APPOINTMENT OF DELOITTE HADJIPAVLOU SOFIANOS & CAMBANIS S.A., CERTIFIED AUDITORS ACCOUNTANTS S.A., AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For KIT DIGITAL, INC. KITD 2 TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO 150,000,,000,000 SHARES. Management For For KIT DIGITAL, INC. KITD 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2,000,000 SHARES, TO A NEW TOTAL OF 9,500,000 SHARES. Management For For KIT DIGITAL, INC. KITD 4 TO APPROVE THE COMPANY'S AMENDED AND RESTATED 2, WHICH HAS BEEN AMENDED AND RESTATED IN A MANNER INTENDED TO ENABLE CERTAIN AWARDS TO BE MADE UNDER THE COMPANY'S 2-BASED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE AND TO CLARIFY CERTAIN PROVISIONS IN THE PLAN. Management For For KIT DIGITAL, INC. KITD 5 TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For WEB.COM GROUP, INC. WWWW 94733A104 1 TO APPROVE THE ISSUANCE OF UP TO 18 MILLION SHARES OF WEB.COM GROUP, INC. COMMON STOCK TO NET SOL HOLDINGS LLC, IN CONNECTION WITH THE ACQUISITION OF GA-NET SOL PARENT LLC BY WEB.COM GROUP, INC. Management For For WEB.COM GROUP, INC. WWWW 94733A104 2 TO APPROVE, IF NECESSARY, THE ADJOURNMENT OF THE WEB.COM GROUP, INC. SPECIAL MEETING, INCLUDING FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES IF A QUORUM IS NOT PRESENT OR IF THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF PROPOSAL 1. Management For For ARRAY BIOPHARMA, INC. ARRY 04269X105 2 APPROVAL OF AN AMENDMENT TO THE ARRAY BIOPHARMA INC. EMPLOYEE STOCK PURCHASE PLAN (THE "ESPP") TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE ESPP BY 600,000 SHARES, TO AN AGGREGATE OF 4,050,000 SHARES. Management For For ARRAY BIOPHARMA, INC. ARRY 04269X105 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management For For ARRAY BIOPHARMA, INC. ARRY 04269X105 4 ADVISORY VOTE TO APPROVE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management For 3 Years ARRAY BIOPHARMA, INC. ARRY 04269X105 5 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For COMMUNITY CAPITAL CORPORATION CPBK 20363C102 1 MERGER PROPOSAL. TO CONSIDER AND VOTE UPON THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 30, 2011, BY AND BETWEEN PARK STERLING AND COMMUNITY CAPITAL, AS THE AGREEMENT MAY BE AMENDED FROM TIME TO TIME, AND THE TRANSACTIONS CONTEMPLATED BY THAT AGREEMENT, INCLUDING THE MERGER OF COMMUNITY CAPITAL CORPORATION WITH AND INTO PARK STERLING CORPORATION. Management For For COMMUNITY CAPITAL CORPORATION CPBK 20363C102 2 ADVISORY VOTE ON GOLDEN PARACHUTE COMPENSATION. TO CAST AN ADVISORY (NONBINDING) VOTE TO APPROVE GOLDEN PARACHUTE COMPENSATION THAT CERTAIN COMMUNITY CAPITAL OFFICERS WILL RECEIVE FROM COMMUNITY CAPITAL AND ITS SUBSIDIARY, CAPITALBANK, IN CONNECTION WITH THE MERGER. Management For For COMMUNITY CAPITAL CORPORATION CPBK 20363C102 3 ADJOURNMENT PROPOSAL. TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING TO SOLICIT ADDITIONAL PROXIES TO APPROVE THE MERGER AGREEMENT AND THE MERGER. Management For For DAWSON GEOPHYSICAL COMPANY DWSN 1 APPROVE THE ISSUANCE OF SHARES OF COMMON STOCK, PAR VALUE $0.33 1/3 PER SHARE, OF DAWSON GEOPHYSICAL COMPANY (DAWSON) IN CONNECTION WITH THE AGREEMENT AND PLAN OF MERGER BY AND AMONG DAWSON, 6, A DIRECT WHOLLY OWNED SUBSIDIARY OF DAWSON, AND TGC INDUSTRIES, INC, (TGC) DATED MARCH 20, 2011, AS AMENDED, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For DAWSON GEOPHYSICAL COMPANY DWSN 2 PROPOSAL TO APPROVE ADJOURNMENT OF THE DAWSON SPECIAL MEETING, IF NECESSARY OR APPROPRIATE TO PERMIT THE SOLICITATION OF ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE DAWSON SPECIAL MEETING TO ADOPT PROPOSAL 1. Management For For SYMMETRICOM, INC. SYMM 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE CURRENT FISCAL YEAR Management For For SYMMETRICOM, INC. SYMM 3 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management For For SYMMETRICOM, INC. SYMM 4 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE FREQUENCY OF A FUTURE ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For 3 Years DG FASTCHANNEL, INC. DGIT 23326R109 2 TO APPROVE THE COMPANY'S 2 Management For For DG FASTCHANNEL, INC. DGIT 23326R109 3 TO APPROVE A PROPOSAL TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION ADOPTED AND RECOMMENDED BY THE BOARD OF DIRECTORS TO CHANGE THE NAME OF THE COMPANY TO DIGITAL GENERATION, INC. Management For For DG FASTCHANNEL, INC. DGIT 23326R109 4 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. Management For For DG FASTCHANNEL, INC. DGIT 23326R109 5 TO APPROVE, BY NON-BINDING ADVISORY VOTE, OF AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For 3 Years ANAREN, INC. ANEN 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For ANAREN, INC. ANEN 3 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For 3 Years ANAREN, INC. ANEN 4 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BUCKEYE TECHNOLOGIES, INC. BKI 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For BUCKEYE TECHNOLOGIES, INC. BKI 3 TO APPROVE OUR AT RISK INCENTIVE COMPENSATION PLAN. Management For For BUCKEYE TECHNOLOGIES, INC. BKI 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For BUCKEYE TECHNOLOGIES, INC. BKI 5 TO VOTE, ON AN ADVISORY BASIS, FOR THE PREFERRED FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years OPLINK COMMUNICATIONS, INC. OPLK 68375Q403 2 VOTE TO RATIFY BURR PILGER MAYER, INC. AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For OPLINK COMMUNICATIONS, INC. OPLK 68375Q403 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For OPLINK COMMUNICATIONS, INC. OPLK 68375Q403 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years HI-TECH PHARMACAL CO., INC. HITK 42840B101 2 TO AMEND THE COMPANY'S 2, Management For For HI-TECH PHARMACAL CO., INC. HITK 42840B101 3 TO AMEND THE COMPANY'S 1, Management For For HI-TECH PHARMACAL CO., INC. HITK 42840B101 4 TO RATIFY THE APPOINTMENT OF EISNERAMPER LLP, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING APRIL 30, 2012. Management For For HI-TECH PHARMACAL CO., INC. HITK 42840B101 5 TO APPROVE A NON-BINDING ADVISORY VOTE OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For HI-TECH PHARMACAL CO., INC. HITK 42840B101 6 TO RECOMMEND BY NON-BINDING VOTE THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years DELTA APPAREL, INC. DLA 2 RE-APPROVAL OF THE DELTA APPAREL, INC. SHORT-TERM INCENTIVE COMPENSATION PLAN. Management For For DELTA APPAREL, INC. DLA 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For DELTA APPAREL, INC. DLA 4 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years DELTA APPAREL, INC. DLA 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For DFC GLOBAL CORP. DLLR 23324T107 2 APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For DFC GLOBAL CORP. DLLR 23324T107 3 TO RECOMMEND, BY NON-BINDING VOTE THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES TO BE EVERY ONE, TWO OR THREE YEARS. Management For 3 Years DFC GLOBAL CORP. DLLR 23324T107 4 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For PERCEPTRON, INC. PRCP 71361F100 2 APPROVAL OF THE AMENDMENT TO, AND PERFORMANCE MEASURES UNDER, THE 2 Management For For PERCEPTRON, INC. PRCP 71361F100 3 RATIFY THE SELECTION OF GRANT THORNTON LLP AS INDEPENDENT AUDITORS Management For For ZYGO CORPORATION ZIGO 2 TO APPROVE A NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For ZYGO CORPORATION ZIGO 3 TO APPROVE A NON-BINDING ADVISORY RESOLUTION WITH RESPECT TO THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Management For 3 Years ZYGO CORPORATION ZIGO 4 TO APPROVE THE ADOPTION OF THE ZYGO CORPORATION 2 Management For For ZYGO CORPORATION ZIGO 5 TO APPROVE THE AMENDMENT TO THE ZYGO CORPORATION EMPLOYEE STOCK PURCHASE PLAN. Management For For ZYGO CORPORATION ZIGO 6 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL 2012. Management For For LSI INDUSTRIES, INC. LYTS 50216C108 2 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For LSI INDUSTRIES, INC. LYTS 50216C108 3 ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. Management For For LSI INDUSTRIES, INC. LYTS 50216C108 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION TO BE HELD EVERY. Management For 3 Years GLOBECOMM SYSTEMS, INC. GCOM 37956X103 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY AS DESCRIBED IN THE PROXY STATEMENT. Management For For GLOBECOMM SYSTEMS, INC. GCOM 37956X103 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT. Management For For GLOBECOMM SYSTEMS, INC. GCOM 37956X103 4 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF HOLDING AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. Management For 3 Years BOTTOMLINE TECHNOLOGIES (DE), INC. EPAY 2 AMENDMENT TO THE COMPANY'S 2,750,,550,000, AS FURTHER SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. EPAY 3 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. EPAY 4 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE NON-BINDING ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management For 3 Years BOTTOMLINE TECHNOLOGIES (DE), INC. EPAY 5 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For MATRIX SERVICE COMPANY MTRX 2 TO RATIFY THE ENGAGEMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For MATRIX SERVICE COMPANY MTRX 3 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For MATRIX SERVICE COMPANY MTRX 4 TO RECOMMEND, BY A NON-BINDING ADVISORY VOTE, THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For 3 Years ADVANCED BATTERY TECHNOLOGIES, INC. ABAT 00752H102 2 TO RATIFY THE APPOINTMENT OF EFP ROTENBERG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. Management For For PROVIDENT FINANCIAL HOLDINGS, INC. PROV 2 AN ADVISORY (NON-BINDING) VOTE TO APPROVE OUR EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management For For PROVIDENT FINANCIAL HOLDINGS, INC. PROV 3 AN ADVISORY (NON-BINDING) VOTE ONWHETHER AN ADVISORY VOTE ON EXECUTIVE COMPENSATION SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. Management For 3 Years PROVIDENT FINANCIAL HOLDINGS, INC. PROV 4 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR PROVIDENT FINANCIAL HOLDINGS, INC. FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For OSI SYSTEMS, INC. OSIS 2 RATIFICATION OF THE APPOINTMENT OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For OSI SYSTEMS, INC. OSIS 3 ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION FOR THE FISCAL YEAR ENDED JUNE 30, 2011. Management For For OSI SYSTEMS, INC. OSIS 4 ADVISORY VOTE ON THE DETERMINATION OF THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION. Management For 3 Years EBIX, INC. EBIX 2 RATIFY THE APPOINTMENT OF CHERRY BEKAERT & HOLLAND,LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For EBIX, INC. EBIX 3 TO PROVIDE AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For EBIX, INC. EBIX 4 EXECUTIVE COMPENSATION FREQUENCY SHAREHOLDER VOTE Management For 3 Years ISTA PHARMACEUTICALS, INC. ISTA 45031X204 2 RATIFICATION OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For KENSEY NASH CORPORATION KNSY 2 PROPOSAL TO APPROVE THE NINTH AMENDED AND RESTATED KENSEY NASH CORPORATION EMPLOYEE INCENTIVE COMPENSATION PLAN. Management For For KENSEY NASH CORPORATION KNSY 3 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY'S FINANCIAL STATEMENTS. Management For For KENSEY NASH CORPORATION KNSY 4 PROPOSAL TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For KENSEY NASH CORPORATION KNSY 5 PROPOSAL TO RECOMMEND, BY A NON-BINDING ADVISORY VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES BY STOCKHOLDERS ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For 3 Years ACETO CORPORATION ACET 2 APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For ACETO CORPORATION ACET 3 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For 3 Years ACETO CORPORATION ACET 4 RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For PERICOM SEMICONDUCTOR CORPORATION PSEM 2 TO RATIFY THE APPOINTMENT OF BURR, PILGER & MAYER, INC. AS THE INDEPENDENT AUDITORS FOR THE COMPANY FOR THE FISCAL YEAR 2012. Management For For PERICOM SEMICONDUCTOR CORPORATION PSEM 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For PERICOM SEMICONDUCTOR CORPORATION PSEM 4 ADVISORY VOTE ON THE SAY-ON-PAY FREQUENCY. Management For 3 Years MYREXIS, INC. MYRX 62856H107 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For MYREXIS, INC. MYRX 62856H107 3 TO CONSIDER AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Management For For MYREXIS, INC. MYRX 62856H107 4 TO CONSIDER AN ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For 3 Years GP STRATEGIES CORPORATION GPX 36225V104 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For GP STRATEGIES CORPORATION GPX 36225V104 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For GP STRATEGIES CORPORATION GPX 36225V104 4 ADVISORY VOTE REGARDING THE FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For 3 Years GP STRATEGIES CORPORATION GPX 36225V104 5 TO APPROVE AN AGREEMENT AND PLAN OF MERGER PROVIDING FOR THE MERGER OF THE COMPANY WITH AND INTO ITS WHOLLY-OWNED SUBSIDIARY, GENERAL PHYSICS CORPORATION TO ELIMINATE THE CURRENT HOLDING COMPANY STRUCTURE. Management For For GP STRATEGIES CORPORATION GPX 36225V104 6 TO APPROVE THE GP STRATEGIES CORPORATION 2 Management For For GP STRATEGIES CORPORATION GPX 36225V104 7 ANY OTHER MATTERS PROPERLY BROUGHT BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Management For For PHARMACYCLICS, INC. PCYC 2 TO AMEND THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF THE COMPANY'S COMMON STOCK FROM 100,000,,000,000. Management For For PHARMACYCLICS, INC. PCYC 3 TO AMEND THE COMPANYS 2(THE "2004 PLAN") TO INCREASE THE TOTAL NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE OVER THE TERM OF THE 2,000,000 SHARES. Management For For PHARMACYCLICS, INC. PCYC 4 TO AMEND THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN (THE "EMPLOYEE STOCK PURCHASE PLAN") TO INCREASE THE MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE EMPLOYEE STOCK PURCHASE PLAN BY AN ADDITIONAL 500,000 SHARES. Management For For PHARMACYCLICS, INC. PCYC 5 TO APPROVE AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For PHARMACYCLICS, INC. PCYC 6 TO VOTE, ON AN ADVISORY BASIS, ON THE FREQUENCY AT WHICH THE COMPANY SHOULD INCLUDE AN ADVISORY VOTE REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS IN ITS PROXY STATEMENTS. Management For 3 Years PHARMACYCLICS, INC. PCYC 7 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For The Micro Cap Fund was liquidated and ceased operations after the close of trading on November 15, 2011. Company Name Meeting Date Record Date Ticker Symbol Security Item Proposal Type Management Recommendation Vote AMERICAN CAPITAL AGENCY CORP. AGNC 02503X105 1-01 ELECTION OF DIRECTOR: ROBERT M. COUCH Management For * AMERICAN CAPITAL AGENCY CORP. AGNC 02503X105 1-02 ELECTION OF DIRECTOR: MORRIS A. DAVIS Management For * AMERICAN CAPITAL AGENCY CORP. AGNC 02503X105 1-03 ELECTION OF DIRECTOR: RANDY E. DOBBS Management For * AMERICAN CAPITAL AGENCY CORP. AGNC 02503X105 1-04 ELECTION OF DIRECTOR: LARRY K. HARVEY Management For * AMERICAN CAPITAL AGENCY CORP. AGNC 02503X105 1-05 ELECTION OF DIRECTOR: ALVIN N. PURYEAR Management For * AMERICAN CAPITAL AGENCY CORP. AGNC 02503X105 1-06 ELECTION OF DIRECTOR: MALON WILKUS Management For * AMERICAN CAPITAL AGENCY CORP. AGNC 02503X105 1-07 ELECTION OF DIRECTOR: SAMUEL A. FLAX Management For * AMERICAN CAPITAL AGENCY CORP. AGNC 02503X105 2 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL AUTHORIZED SHARES OF COMMON STOCK FROM 300,000,,000,000. Management For * AMERICAN CAPITAL AGENCY CORP. AGNC 02503X105 3 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL AUTHORIZED SHARES OF PREFERRED STOCK FROM 10,000,,000,000. Management For * AMERICAN CAPITAL AGENCY CORP. AGNC 02503X105 4 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANT FOR THE YEAR ENDING DECEMBER 31, 2012. Management For * HATTERAS FINANCIAL CORP. HTS 41902R103 1-01 ELECTION OF DIRECTOR: MICHAEL R. HOUGH Management For * HATTERAS FINANCIAL CORP. HTS 41902R103 1-02 ELECTION OF DIRECTOR: BENJAMIN M. HOUGH Management For * HATTERAS FINANCIAL CORP. HTS 41902R103 1-03 ELECTION OF DIRECTOR: DAVID W. BERSON Management For * HATTERAS FINANCIAL CORP. HTS 41902R103 1-04 ELECTION OF DIRECTOR: IRA G. KAWALLER Management For * HATTERAS FINANCIAL CORP. HTS 41902R103 1-05 ELECTION OF DIRECTOR: JEFFREY D. MILLER Management For * HATTERAS FINANCIAL CORP. HTS 41902R103 1-06 ELECTION OF DIRECTOR: THOMAS D. WREN Management For * HATTERAS FINANCIAL CORP. HTS 41902R103 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For * HATTERAS FINANCIAL CORP. HTS 41902R103 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For * BLACKROCK KELSO CAPITAL CORPORATION BKCC 1-01 ELECTION OF DIRECTOR: WILLIAM E. MAYER Management For * BLACKROCK KELSO CAPITAL CORPORATION BKCC 1-02 ELECTION OF DIRECTOR: FRANCOIS DE SAINT PHALLE Management For * BLACKROCK KELSO CAPITAL CORPORATION BKCC 2 TO AUTHORIZE FLEXIBILITY FOR THE COMPANY, WITH APPROVAL OF THE BOARD OF THE COMPANY, TO SELL OR OTHERWISE ISSUE SHARES OF ITS COMMON STOCK (DURING THE NEXT 12 MONTHS) AT A PRICE BELOW THE COMPANY'S THEN CURRENT NET ASSET VALUE PER SHARE IN ONE OR MORE OFFERINGS, SUBJECT TO CERTAIN LIMITATIONS SET FORTH HEREIN (INCLUDING THAT THE CUMULATIVE NUMBER OF SHARES SOLD PURSUANT TO SUCH AUTHORITY DOES NOT EXCEED 25% OF THE COMPANY'S THEN OUTSTANDING COMMON STOCK IMMEDIATELY PRIOR TO EACH SUCH SALE). Management For * BLACKROCK KELSO CAPITAL CORPORATION BKCC 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For * * The Adviser did not vote any proxies on behalf of the Long/Short Credit Fund during the reporting period. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Ziegler Lotsoff Capital Management Investment Trust /s/ Scott A. Roberts Scott A. Roberts President August 22, 2012
